Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Borenstein et al.			:
Application No. 15/807,063			:		
Filing Date: November 8, 2017		:		Decision on Petition
Patent No. 10,593,222				:
Issue Date: March 17, 2020			:
Attorney Docket No. G1816.10002US03	:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.181 filed June 22, 2021, which requests issuance of duplicate letters patent.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The two-month period does not apply to the submission of a petition under 37 C.F.R. § 1.182 requesting issuance of duplicate letters patent.  Any renewed petition under 37 C.F.R. § 1.181 should be titled “Renewed Petition under 37 C.F.R.      § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

At all relevant times, the address of record has been the address associated with Customer        No. 134581. 

A petition requesting issuance of duplicate letters patent based on non-receipt of the original letters patent was filed on July 28, 2020.

The Office issued a decision dismissing the petition on January 8, 2021.  The decision states, with emphasis added,

In the absence of any irregularity in the mailing of an Office communication or     
patent, there is a strong presumption that the communication or patent was 
properly mailed and delivered to the address of record.  The evidence of 
non-receipt submitted with the petition consists of an assertion that “the ribbon 
copy of this patent was never received.”  A mere assertion an Office communication 
or patent was not received, without more, is not sufficient to overcome the 
presumption that the communication or patent was delivered to the address of 
record.  Therefore, the petition is dismissed….

Although not directly applicable to the non-receipt of a patent, the showing 
necessary to establish non-receipt of an Office communication can be found at 
MPEP § 711.03(c)(I)(A)….

If a renewed petition under 37 C.F.R. § 1.181 is filed, the additional evidence 
submitted with the petition should include, but not be limited, at least one of the following:

(1)	An assertion that Burbage Law was physically located at Address-1 [referenced in the decision] during the period beginning on March 17, 2020, and ending on April 17, 2020, and/or
(2)	An assertion the address associated with the customer number was changed to Address-2 [referenced in the decision] prior to March 17, 2020.

A renewed petition was filed on February 22, 2021.  The renewed petition indicates the address associated with the customer number was changed to Address-2 on March 11, 2020.

The renewed petition did not include any additional evidence to establish the original letters patent were not received at Address-2.  In other words, the evidence of non-receipt consisted of a mere assertion the original letters patent were not received at Address-2.

The Office issued a decision dismissing the renewed petition on April 23, 2021.  The decision states,

The renewed petition fails to include any additional evidence in support of the      assertion the original letters patent were never received.  Therefore, the petition is dismissed….

If a renewed petition under 37 C.F.R. § 1.181 is filed, the renewed petition must include evidence sufficient to establish non-receipt of the original letters patent.

A second renewed petition was filed on June 22, 2021.  The second renewed petition asserts the address associated with the customer number was changed to Address-2 prior to March 17, 2020.  

The second renewed petition does not include any additional evidence to support a conclusion the original letters patent were not received at Address-2.  In other words, the evidence of       non-receipt consists of a mere assertion the original letters patent were not received.  Therefore, the petition is dismissed.

Applicant may file a renewed petition under 37 C.F.R. § 1.181 and/or a petition under 37 C.F.R. § 1.182 in response to this decision.  If a renewed petition under 37 C.F.R. § 1.181 is filed, the renewed petition must include evidence sufficient to establish non-receipt of the original letters patent.  The submission of a petition under 37 C.F.R. § 1.182 will not require such evidence.  However, a petition under 37 C.F.R. § 1.182 will need to include the petition fee set forth in      37 C.F.R. § 1.17(f).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions





    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.